Citation Nr: 0431582	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  00-15 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
50 percent rating for post-traumatic stress disorder (PTSD), 
prior to April 24, 2001.

2.  Entitlement to a disability rating in excess of 70 
percent rating for PTSD.

3.  Entitlement to an initial compensable disability rating 
for tinea cruris.

4.  Entitlement to an initial compensable disability rating 
for warts of the right fourth toe.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May to June 1993 and 
from August 1994 to August 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March, May and October 1999 and July 
2001 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  In the 
March 1999 rating action, the RO granted service connection 
for PTSD and assigned an initial 10 percent evaluation, 
effective August 30, 1998.  In May 1999, the RO determined 
that the March 1999 was clearly and unmistakably erroneous in 
not assigning a 50 percent rating for the condition, 
effective August 30, 1998.  In October 1999, the RO granted 
service connection for tinea cruris and for warts of the 
right fourth toe, and assigned separate initial 
noncompensable evaluations for these disabilities, effective 
August 30, 1998.  Finally, in July 2001, the RO granted a 
higher rating of 70 percent for the veteran's PTSD, effective 
April 24, 2001.  The veteran perfected a timely appeal of 
these determinations to the Board.

Because the increases in the initial evaluation of the 
veteran's PTSD do not represent the maximum rating available 
for the disability, the veteran's claim challenging the 
propriety of the initial evaluations for this condition 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 
(1993).  In light of this action, the Board has characterized 
this claim as reflected on the title page as separate issues 
involving the propriety of the initial and subsequent 
evaluations assigned.  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).  Further, because the veteran also 
challenges the initial evaluations assigned for his tinea 
cruris and warts of the right fourth toe, the Board has 
likewise characterized these claims on the title page.  See 
Fenderson.

In December 2002, the Board also determined that the 
veteran's PTSD, tinea cruris and warts of the right fourth 
toe claims required further development, and pursuant to the 
Board's instructions, in April 2003 he was afforded VA 
psychiatric and dermatological examinations.  The development 
was conducted pursuant to the authority granted to the Board 
by 38 C.F.R. § 19.9(a)(2) (2002).  

In Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003), however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) invalidated 38 C.F.R.§ 19.9(a)(2) (2002).  In light 
of the Federal Circuit's decision, in May 2003, the Board 
remanded this case to the RO for its initial review of that 
evidence and completion of the necessary development.  
Because the RO has confirmed and continued its denial of 
higher initial evaluations for the veteran's PTSD, tinea 
cruris and warts of the right fourth toe claims, the case has 
been returned to the Board for further appellate 
consideration.

The veteran also perfected appeals to the Board challenging 
the RO's denial of service connection for athlete's foot and 
to initial compensable ratings for his service-connected 
bilateral pes planus and gastritis.  When this matter was 
previously before the Board in December 2002, however, the 
Board denied these claims and thus they are no longer before 
VA.

In May 2004, the RO granted the veteran's claim of 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
effective April 28, 2004.  Because the veteran has not 
challenged the effective date for the grant of this benefit, 
no issue related to this claim is before the Board.

The veteran's challenge to the assignment of the initial 50 
and 70 percent ratings for his PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  Neither the former criteria for skin disabilities, in 
effect when the veteran filed his claims of service 
connection for tinea cruris and warts of the right fourth 
toe, nor the revised criteria, which became effective August 
30, 2002, are more favorable to the veteran's claims.

2.  The veteran's tinea cruris is manifested by no more than 
slight, if any, exfoliation and exudation and recurrent 
itching on a non-exposed surface or small area.

3.  The veteran's tinea cruris is not disfiguring and extends 
over an area that is less than five percent of his entire 
body and less than five percent of his exposed areas are 
affected, and requires no more than topical therapy.

4.  The veteran's warts of the right fourth toe are not 
disfiguring; are not tender or painful on objective 
demonstration; are not poorly nourished, ulcerated or 
adherent; and they do not result in any limitation of 
function.

5.  The medical evidence shows that the veteran's warts of 
the right fourth toe do not approximate, or more nearly 
approximate, covering an area exceeding 144 square inches 
(929 square centimeters).


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable disability rating 
for tinea cruris have not been met.  38 U.S.C.A. §§ 1155, 
7104 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 
4.118, Diagnostic Codes 7806, 7813 (2001, 2004).

2.  The criteria for an initial compensable disability rating 
for warts of the right fourth toe have not been met. 
38 U.S.C.A. §§ 1155, 7104 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Codes 7801-05, 7819 
(2001, 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claims 
challenging the propriety of the initial noncompensable 
evaluations assigned for his tinea cruris and the warts of 
the right fourth toe, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statements of the Case (SSOCs).  
These documents provided notice of the law and regulations, 
as well as the reasons and bases for the determinations made 
regarding his claims.  By way of these documents, the veteran 
was also informed of the cumulative evidence that had already 
been provided to VA, or obtained by VA on his behalf.

By letters dated in September 2002 and March 2003, VA 
notified the veteran of the information and evidence not of 
record that was necessary to support his claims.  In the 
discussions contained in these letters, the veteran was 
effectively furnished notice of the types of evidence that he 
needed to send to VA, as well as the types of evidence VA 
would assist him in obtaining.  In addition, the veteran was 
informed of his responsibility to identify, or to submit 
directly to VA medical evidence showing treatment for his 
service-connected conditions since 1998.  Furthermore, VA 
specifically requested that the veteran provided it with any 
additional sources of evidence and/or argument in support of 
his claims.  For these reasons, the notices contained in 
these letters substantially comply with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying the evidence to substantiate the claim 
and the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 270 (2002) 
(identifying the document that satisfies VCAA notice); and 
38 C.F.R. § 3.159(b) (the content of the notice requirement 
pertaining to "any evidence" in the claimant's possession 
or a similar request to that effect).

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2003) (harmless error).  Therefore, any 
error with respect to the timing of the VCAA notice, as well 
as any error in not providing a single notice to the veteran 
covering all content requirements, was harmless.  See 
38 C.F.R. § 20.1102.

With respect to VA's duty to assist, the Board notes that, 
during this appeal, the veteran was afforded pertinent VA 
joint and skin examinations in February 1999 and April 2003 
that assessed that nature, extent, severity and 
manifestations of his service-connected tinea cruris and 
warts of the right fourth toe.  VA has also associated with 
the claims folder records of the veteran's service medical 
records and post-service treatment for his skin conditions, 
dated since his separation from service in 1998 through June 
2004.  In light of the foregoing, there is no pertinent 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  Thus the Board will thus proceed 
with the consideration of this case.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claims at this time, 
without another remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claims as required by the VCAA or to give the 
representative another opportunity to present additional 
evidence and/or argument.  See Bernard v. Brown, supra.  In 
this case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that additional assistance 
would aid him in substantiating his claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background

The service medical records show that the veteran had been 
seen for recurrent skin problems in his groin area.  They 
also reflect that he was treated for warts.

In November 1998, the veteran filed claims of service 
connection for "genital fungus" and for warts, and a 
December 1998 VA outpatient entry shows that he was seen for 
complaints of a wart on his right foot; the examiner reported 
that he had a wart of the right fourth toe.

In February 1999, the veteran was afforded formal VA skin and 
joint examinations.  The February 1999 skin examination 
revealed that the veteran had "a faintly pink patch" on his 
right upper inner thigh.  The physician reported that there 
were no ulceration, exfoliation or crusting; he also stated 
that there were no associated systemic or nervous 
manifestations.  The examination further disclosed that the 
veteran had a wart on his right fourth toe distally.  The 
diagnoses were tinea cruris and wart on the right fourth toe.

The February 1999 joint examination report reflects that the 
veteran complained of having skin problems in his groin; he 
also reported having a wart on his right foot.  The physician 
indicated that the rash on the veteran's inner thigh "waxed 
and waned in intensity of color and itching."  The 
examination did not reveal evidence of any abnormal skin 
changes on the veteran's upper inner thighs, but did disclose 
the presence of a wart on his right foot that measured 
approximately three millimeters by three millimeters that was 
raised but not productive of inflammation.  The diagnoses 
were upper inner thighs, normal examination, and recurrent 
wart, fourth toe, dorsal surface.

A February 1999 VA outpatient entry reflects that the veteran 
complained of having a wart on his right fourth toe and of 
pruritic, erythematous rash on his right inner thigh.  The 
physician indicated that he treated the wart by freezing it 
with liquid nitrogen and prescribed medication to treat his 
warts as well his thigh rash; the diagnoses were tinea cruris 
and plantar wart.

March and April 1999 VA outpatient entries from the 
dermatology clinic show that the veteran received further 
care for this right foot wart; he was diagnosed as having 
plantar warts.  A July 1999 outpatient record indicates that 
the veteran presented with plantar warts and that the 
physician prescribed medication to treat the condition; the 
diagnosis was "warts."

In a July 2001 VA outpatient entry, the examiner noted the 
veteran's history of folliculitis on his buttocks and inner 
thigh and reported that he had taken Keflex for fourteen days 
"with good effect."  The physician stated that the veteran 
complained of having a few pimples on his buttocks but no 
manifestations of his tinea cruris were reported.

In April 2003, the veteran was afforded a formal VA skin 
examination.  At the outset of the report, physician 
indicated that he had reviewed the veteran's records.  The 
examination revealed that the veteran had a "roughly half-
dollar sized area of pale hyperpigmentation" on the left 
upper thigh.  No warts were visible.  The diagnoses were 
tinea cruris not involving exfoliation or exudation.  The 
examiner commented that there was occasional itching of a 
small, non-exposed area.  He added that the wart previously 
identified in prior physical examinations had been treated 
and was now "absent."

Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4.  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7 (2004).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2004).  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally, 38 C.F.R. 4.1 (2004); Schafrath 
v. Derwinski, 1 Vet. App. 589 (1995).  

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of the Fenderson case is 
warranted.  In that case, the United States Court of Appeals 
for Veterans Claims (Court) emphasized the distinction 
between a new claim for an increased evaluation of a service-
connected disability and a case in which the veteran 
expresses dissatisfaction with the assignment of an initial 
disability evaluation where the disability in question has 
just been recognized as service-connected.  In the former 
case, the Court held in Francisco v. Brown, 7 Vet. App. 55, 
58 (1994), that the current level of disability is of primary 
importance when assessing an increased rating claim.  In the 
latter case, however, where, as here, the veteran has 
expressed dissatisfaction with the assignment of an initial 
rating, the Francisco rule does not apply; rather, the VA 
must assess the level of disability from the date of initial 
application for service connection and determine whether the 
level of disability warrants the assignment of different 
disability ratings at different times over the life of the 
claim - a practice known as "staged rating."  

Effective August 30, 2002, VA amended the rating schedule for 
evaluating skin disabilities.  See 67 Fed. Reg. 49,596 
(codified at 38 C.F.R. § 4.118).  In this regard, the Board 
notes that VA's General Counsel has held that where a law or 
regulation changes during the pendency of a claim for a 
higher rating, the Board must first determine whether the 
revised version is more favorable to the veteran.  In so 
doing, it may be necessary for the Board to apply both the 
old and new versions of the regulation.  If the revised 
version of the regulation is more favorable, the retroactive 
reach of that regulation under 38 U.S.C.A. § 5110(g) (West 
2002) can be no earlier than the effective date of that 
change.  The Board must apply both the former and the revised 
versions of the regulation for the period prior and 
subsequent to the regulatory change, but an effective date 
based on the revised criteria may be no earlier than the date 
of the change.  As such, VA must consider the claim pursuant 
to the former and revised regulations during the course of 
this appeal.  See VAOPGCPREC 3-2000, 65 Fed. Reg. 33422 
(2000); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

The General Counsel of VA has recently clarified that 
pursuant to precedent from the United States Supreme Court 
and the Federal Circuit, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 (2004).

In the May 2004 rating decision, a copy of which was included 
in the supplemental statement of the case dated that same 
month, the RO considered the revised criteria, and 
accordingly, the Board will do likewise since there is no 
prejudice to the veteran.  

Following a careful review of the medical and lay evidence, 
the Board finds that the preponderance of the evidence shows 
that neither the veteran's tinea cruris nor his warts of the 
right fourth toe warrants a compensable initial evaluation.

The veteran's tinea cruris and warts of the right fourth toe 
are evaluated as noncompensably disabling under Diagnostic 
Codes 7813 and 7819, respectively.  Pursuant to the latter 
code, benign new skin growths were to be rated as disfiguring 
scars under former Diagnostic Codes 7800-7804.

A note in the Rating Schedule under the former criteria 
provided that disabilities evaluated under codes 7807 through 
7819 were to be rated by analogy to eczema under Diagnostic 
Code 7806.  38 C.F.R. § 4.118.  

Pursuant to the criteria contained in former Diagnostic Code 
7806, a noncompensable rating was appropriate when a skin 
condition was productive of slight, if any, exfoliation 
exudation or itching, if on a non-exposed surface or small 
area.  A 10 percent evaluation was warranted where the skin 
disability was productive of exfoliation exudation or itching 
involving an exposed surface or extensive area.  A 30 percent 
rating required that the disability be manifested by constant 
exudation or itching, extensive lesions, or marked 
disfigurement.  A 50 percent evaluation required that the 
condition be manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptional repugnance.

A note following the revised criteria states that the 
veteran's tinea cruris should be rated depending upon the 
predominant disability, and where, as here, it is dermatitis 
or eczema, it should continue to be rated as dermatitis or 
eczema under Diagnostic Code 7806.  The revised criteria 
provide that if the dermatitis or eczema covers an area of 
less than 5 percent of the entire body, or if less than 5 
percent of exposed areas affected, and no more than topical 
therapy is required during the past twelve-month period, a 
noncompensable rating is warranted.  In addition, if the 
condition covers an area of at least 5 percent, but less than 
20 percent, of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas affected; or requires 
intermittent systemic therapy, such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past twelve-month period, a 
10 percent rating is warranted.  A 30 percent rating provides 
requires 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas be affected, or; that systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs were required for a total duration of six weeks or 
more, but not constantly, during the past twelve-month 
period.  Finally, a maximum rating of 60 percent under the 
revised criteria is warranted when the condition covers an 
area of more than 40 percent of the entire body or when more 
than 40 percent of exposed areas affected, or; when constant 
or near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 
twelve-month period.

Under the revised criteria, the veteran's warts of the right 
fourth toe, rated pursuant to the criteria set forth in 
Diagnostic Code 7819 for benign skin neoplasms, is rated by 
analogy to scars under Diagnostic Codes 7801-7805 or eczema 
under Diagnostic Code 7806.

A.  Tinea cruris

In his statements, as well as when seeking VA outpatient 
treatment and being evaluated by VA, the veteran has 
consistently reported that his tinea cruris is productive of 
recurrent itching.  In addition, the objective medical 
evidence confirms the chronic and recurrent nature of the 
veteran's tinea cruris, but shows that it is confined to a 
small area of his groin.  Further, the evidence shows that 
the condition is not productive of any exfoliation or 
exudation, and is in a non-exposed area, and indeed, the 
veteran does not contend otherwise.  As such, the Board finds 
that under the criteria contained in former Diagnostic Code 
7806, the preponderance of the evidence shows that a 
compensable rating is not warranted..

The April 2003 VA skin examination report states that the 
evaluation revealed that the veteran's tinea cruris was 
productive of an area of pale hyperpigmentation that measured 
approximately the size of a half-dollar coin.  In addition, 
the examiner commented that he had only occasional itching 
confined to a small, non-exposed area.  Further, because it 
is not disfiguring and unquestionably extends over an area 
that less than five percent of his entire body, and since 
less than five percent of his exposed areas are affected and 
the condition requires no more than topical therapy, the 
preponderance of the evidence is against a finding that the 
condition warrants an initial compensable evaluation under 
both the former and the revised criteria.

B.  Warts of the right fourth toe

The veteran's warts of the right fourth toe are rated as 
noncompensably percent disabling under Diagnostic Code 7819.  
Because the veteran's warts of the right fourth toe were not 
productive of dermatitis, the Board finds that prior to 
August 30, 2002, they were most appropriate rated by analogy 
to disfiguring superficial scars under former Diagnostic Code 
7804.

Under former Diagnostic Code 7804, an evaluation of 10 
percent required that a superficial scar be tender and 
painful on objective demonstration.  Here, the evidence has 
consistently shown that the veteran's warts are neither 
tender nor painful and the veteran has not contended 
otherwise.  As such, a compensable rating under this former 
regulation is not warranted.  

In addition, former Diagnostic Code 7805 provided that the 
disability was to be rated based upon the limitation of 
function of the part affected.  Because the medical evidence 
has not shown, and in fact the veteran has not asserted, that 
the scars affect the functioning of the right foot, a 
compensable rating under this code is not warranted.  

Pursuant to the revised criteria, evaluating the veteran's 
warts of the right fourth toe as analogous to scars under 
Diagnostic Codes 7804 likewise does not yield a compensable 
rating because, as discussed above, they are neither tender 
nor painful.  Further, a compensable rating under Diagnostic 
Code 7805 is not warranted because as discussed above the 
warts are not productive of limitation of motion of the right 
foot.  

The veteran's warts could also be evaluated as analogous to 
scars under revised Diagnostic Code 7802; however, that code 
requires that for scars other than on the head, face, or 
neck, that are superficial and that do not cause limited 
motion, a 10 percent rating is warranted only if they measure 
an area or areas of 144 square inches (929 sq. cm.).  Here, 
the veteran's warts do not even approach satisfying this 
criteria as they are very small in size, measuring 
approximately 3 millimeters square.  Further, because the 
warts are not unstable, evaluation under new Diagnostic Code 
7803 is not appropriate.  Finally, because the warts are 
superficial, a higher rating under 7801 is not appropriate.

Finally, the Board notes the above determination is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities, and there is no showing that the 
veteran's tinea cruris or his warts of the right fourth toe 
reflects so exceptional or so unusual a disability picture as 
to warrant the assignment of an initial compensable 
evaluation on an extra-schedular basis because there is no 
showing either disability has resulted in marked interference 
with employment (i.e., beyond that contemplated in the 
assigned evaluation) for any time since the effective date of 
service connection.  Moreover, neither condition has been 
shown to warrant any, let alone, frequent periods of 
hospitalization, or to have otherwise rendered impractical 
the application of the regular schedular standards.  In the 
absence of evidence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met.  Thus, the Board is not required to remand this claim to 
the RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An initial compensable disability rating for tinea cruris is 
denied.

An initial compensable disability rating for warts of the 
right fourth toe is denied.






REMAND

Also before the Board is the veteran's appeal challenging the 
initial 50 percent rating assigned for his PTSD, effective 
August 30, 1998, and the current 70 percent evaluation, which 
has been in effect since April 24, 2001.  

In September 2004 written argument, the veteran's 
representative points out that in May 2004 the veteran 
identified pertinent outstanding records that have not been 
associated with the claims folder and requests that this 
matter be remanded so that VA can obtain and consider the 
findings and conclusions contained in those records; the 
Board agrees.

In this regard, the Board notes that in ordering further 
development in December 2002, the Board instructed its 
development unit to contact the veteran and have him identify 
the health care providers who had treated him since 1998 for 
his PTSD.  By way of a May 2004 letter, the development unit 
complied with the Board instructions; however, later that 
same month, VA received the veteran's VA Form 21-4142 
(Authorization and Consent to Release Information to VA) in 
which he identified, among other health care providers who 
treated him for his PTSD, the Boston, Massachusetts, VA 
Medical Center, and a private psychologist, Dr. Paul Zeizel.  
Unfortunately, to date, VA has not associated records of his 
care from these health care providers.  Because records 
generated by VA facilities, including Vet Center records, 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file, see Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992), the RO must associate these 
records with the claims folder.  Moreover, pursuant to the 
VCAA, VA must obtain these outstanding VA and private 
records.  See 38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. 
§ 3.159(c) (2004).  




In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should undertake reasonable 
efforts to obtain and associate with the 
claims folder the records of the 
veteran's psychiatric treatment at the 
Boston, Massachusetts, Vet Center, dated 
since January 2004; from Dr. Paul Zeizel, 
dated since January 1999; and from the 
Brockton and Boston, Massachusetts, VA 
Medical Centers, dated since May 2004.  
The aid of the veteran in securing these 
records, to include providing any 
additional authorizations, should be 
enlisted, as needed.  If any requested 
records are not available, or if the 
search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file, 
and the veteran should be informed in 
writing.  

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should adjudicate the 
veteran's claims of entitlement to an 
initial disability rating in excess 50 
percent for PTSD prior to April 24, 2001, 
and entitlement to a disability rating in 
excess of 70 percent for PTSD.  If the 
determinations remain adverse to the 
veteran, the veteran and his 
representative must be furnished a 
supplemental statement of the case and be 
given an opportunity to submit written or 
other argument in response thereto before 
the claims file is returned to the Board 
for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



